Citation Nr: 1620325	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-00 748	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for left knee arthritis (left knee disability), to include as secondary to service-connected right ankle disability.  

2. Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle disability and a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In his January 2014 Form 9, the Veteran requested a videoconference hearing.  In May 2014, he withdrew the hearing request.  Accordingly, the Board proceeded to adjudicate the Veteran's claim, and remanded his case for additional development in December 2015.  That development has been completed and the case has been returned to the Board for further adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

As discussed below, the Board finds that entitlement to service connection for the Veteran's left knee disability is warranted.  As for the Veteran's right knee disability, a review of the record, in particular the Veteran's July 2012 VA examination reveals that a theory of entitlement to service connection on the basis of the Veteran's left knee arthritis has been raised.  Accordingly, in keeping with VA's duty to interpret the evidence in the light most favorable to the Veteran, the Board has re-characterized the Veteran's right knee service connection claim to include as secondary to his service-connected left knee disability, as granted below.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009) (citing Sanders v. Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007); Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005) (Michel, C.J., concurring); Vazquez-Flores v. Peake, 22 Vet.App. 37, 44 (2008)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for right knee is addressed in the REMAND portion of the decision below and is accordingly REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence in support of the Veteran's service connection claim for left knee arthritis and against the Veteran's service connection claim for left knee arthritis is at least equal as to whether it is proximately due the Veteran's service-connected residuals of right ankle fracture.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the Veteran's left knee arthritis is secondary to service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for his left knee disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non-service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Part III, below will discuss rules of law specific to secondary service connection claims, and will apply the evidentiary standards above to the Veteran's claim.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover for diseases designated "chronic" the third element nexus requirement of service connection may be presumed.  38 C.F.R. § 3.309(a).  Arthritis, the condition at issue here, is one of the chronic diseases entitled to presumptive service connection.  Id.  However, since, as discussed below, the Board finds that service connection is warranted on a secondary basis, entitlement to presumptive service connection will not be discussed.

In addition to the elements required for an award of service connection on a direct basis, a claim for secondary service connection requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  Accordingly, there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, compensation for that disability will only be awarded for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.  

Here, the Board reopened the Veteran's claim of entitlement to service connection because he submitted a December 2011 statement from his VA treating physician, Dr. R.D.  The physician discussed the Veteran's medical history in detail, including the Veteran's service treatment records.  He indicated that the Veteran was exposed to many in-service activities that caused wear and tear in addition to his 1978 right ankle fracture.  Although he acknowledged it was "conceivable" that the Veteran incurred a fracture to his right heel in April 1980 that may have contributed to the Veteran's knee problems, the Veteran's service treatment records demonstrate a history of ankle and feet pain extending back to February 1953.  

Dr. R.D. then went on to explain that "gait compensation due to pain in lower extremities will affect degeneration in pain in both the patient's knees and the lower back," and that the "most common problem with patients favoring one extremity over the other is how it affects the spine by tilting the pelvic foundation" increasing stress in those extremities.  In support of this Dr. R.D. cited a medical study published by the American College of Rheumatology, discussing the effects of secondary gait changes on the lower extremities of the body.  Dr. R.D. attributes the Veteran's gait compensation to his in-service right ankle fracture in January 1978, and also points out that his service treatment records reveal that the Veteran was involved in four car accidents during service, including a 1964 car accident that resulted in left knee tenderness.  He also discussed that the Veteran had served on active duty for approximately 25 years, and was exposed to many activities that contribute to wear and tear of the lower extremities, including running, road marching, lifting and lugging heavy objects such as pans and food supplies.  He also noted the Veteran's diagnosis of pes planus, which was absent from his entrance physical conducted prior to service.  Dr. R.D. further concluded that the Veteran's symptoms of knee pain "can be the result of disturbance of his gait," and that his symptoms had been caused by a "gradual onset and slow progression over the years of placing weight on his left foot, compensating for the pain in his right ankle," and that "[w]eight bearing and walking increased the discomfort and his gait was disturbed."

Prior the Board's December 2015, remand, VA provided the Veteran with examination for both his left and right knee disabilities in June 2012.  This examination was also thorough and detailed, and included specific references to the Veteran's medical treatment records, both in-service and post-service. The examiner noted that the Veteran was diagnosed with degenerative joint disease of the left knee in August 1997 and underwent a total right knee replacement in 2008.  The examiner provided negative etiology opinions as to whether the Veteran's right and left knee disabilities were related to his right ankle disability or aggravated by his right ankle disability.  In doing so she opined that it was "less likely as not" that either condition was related to right ankle disability.  In support her negative etiology opinion for the left knee the VA examiner stated "although it is true that an abnormal gait can lead to osteoarthritic changes in the contralateral joint, in this case the left knee, one would expect to see these changes occurring at a more rapid rate than 19 years after fracture."  In support of this conclusion the VA examiner noted that the Veteran was "noted to have a normal gait" in a prior VA examination of his ankle in 1979, and that the first time an "abnormal gait" was noted, was at a VA examination for his ankle in 1981, after he had incurred the 1980 fracture to his right heel.  She then concluded that the abnormality of the Veteran's gait was "more likely" related to his post-service right heel fracture than his in-service right ankle fracture.

Additionally, an addendum opinion addressing whether the Veteran's service-connected right ankle had aggravated the Veteran's left knee arthritis was provided in January 2016.  The examiner opined that it was less likely than not that the Veteran's left knee condition was aggravated by his service-connected right ankle condition.  In support of this conclusion, she again cited to the "lack of documented clinical pathology" at an earlier date, noting that the Veteran was not diagnosed until 19 years after he incurred his right ankle disability.  The examiner did not address Dr. R.D.'s December 2011 letter in either the June 2012 or January 2016 opinions.

A review of the Veteran's service treatment records reveals the following: (1) a February 1953 complaint of knee pain followed by a diagnosis of pes planus; (2) a March 1953 consultation report notes that the Veteran had been to sick call six times that month complaining of pain in his lower right leg, knees and feet; (3) an April 1953 complaint of "lots of difficulty" with his ankles and feet during basic training; (4) a June 1953 staph infection in the Veteran's right ankle; (5) multiple June 1953 ulcers in the Veteran's right pretibial area; (6) an automobile accident in August 1964 resulting in an abrasion to the Veteran's left knee; (7) May 1975 right Achilles tenderness with degenerative changes "of the [right] ankle mortise and what appears to be an old fracture"; and (8) a January 1978 right ankle fracture resulting from a car accident that required surgery and manifested with swelling post-surgery.

Post-service, the 1979 VA examination report regarding the Veteran's right ankle indicates that the Veteran "can bear his full weight standing" and "can perform heel and toe walking without too much difficulty," but is "unable to squat" and reports increased pain with any prolonged weight bearing.  The examiner does not specifically note abnormal gait, but also does not make a specific finding of "normal gait," and does note mild pain on movement.  An April 1981 letter from Dr. E.F., the Veteran's orthopedic surgeon, indicates that the Veteran sustained a comminuted displaced fracture to his right heel.  The Veteran underwent surgery of the heel in which pins were inserted and then removed, and he was rehabilitated and returned to work.  The doctor then explained that although the Veteran's X-rays "have demonstrated healing of the fracture the position is less than anatomic and it is likely that he will have subtalar arthritis in the near future."  Additionally, a May 1981 VA examination notes that upon X-ray of the Veteran's right ankle, while there were degenerative changes of the ankle joint as well as calcaneal (heel) spurring and soft tissue swelling, the Veteran's right ankle condition did not appear to have changed significantly since 1979.  The examiner further noted that although the Veteran's weight bearing "was not limited," swelling of his ankle recurred during the day with his weight bearing.  The examiner noted that the Veteran walked with a "slight limp favoring the right leg," had "difficulty with heel toe walking," and had "rather marked edema (swelling)."

As discussed above, the Veteran was not diagnosed or treated for left knee arthritis until August 1997.  At that time he was diagnosed with degenerative arthritis of the left knee.  He reported that he had "problems with his left knee for a long time but in the past four to five weeks it has been worse," and that "Motrin helped a little bit" but "he doesn't know of any injury to the knee."  The Veteran further indicated that he thought his left knee problems may have started "clear back when he worked at Goodyear."  Dr. R. noted his past right foot injuries including his right ankle fracture, and his right heel fracture, as well as the Veteran's past history of ulcers and varicose veins, which the Dr. R. opined "may have led to increased force on the left side." At his September 2010 Board hearing, the Veteran had testified that he worked at Goodyear from 1979 to 1996.  However, at that time the Veteran reported that he had issues with his left knee since the 1964 in-service car accident, and was told at that time that he would probably have arthritis when he got older.

First, the finds that the Veteran is competent to report left knee symptoms, the onset of those symptoms, and the factual circumstances surrounding injuries to his left knee.  He is competent to provide lay statements on such subjects because he directly experiences them, and symptoms, such as pain, do not require any medical expertise.  However, as for the Veteran's credibility, the Board notes that the Veteran's September 2010 Board hearing testimony and his August 1997 do not entirely corroborate each other.  However, the Board finds while that 1964 car accident injury was not included in the Veteran's August 1997 treatment records mitigates the probative value of lay testimony as to the onset of his left knee disability, it does not render the Veteran's August 1997 lay statement that he had "problems with his left knee for a long time" possibly as long ago as 1979, palpably incredible.  Thus the Board finds that while the Veteran's memory of the year of onset of left knee pain is not precise, his statements that he had left knee problems for a long time before his diagnosis is probative, particularly since his VA treating physician Dr. R.D. described his left knee arthritis as having a "slow and gradual onset."

Second, the Board finds that both the June 2012 VA examination and January 2016 VA addendum opinion were adequate for rating purposes because they were based on a thorough review of the claims file, and included a detailed list of the Veteran's medical treatment records both during and post-service.  However, although the Board finds that these examinations are somewhat probative for the same reasons that it finds they are adequate, the Board finds that the December 2011 letter from Dr. R.D. is equally probative because Dr. R.D. also thoroughly reviewed the Veteran's service treatment records, supported his rationale with citation to a medical study, and is the Veteran's treating physician.  Moreover, the Board notes that the June 2012 VA examination report is particularly reliant on the 1979 VA examination of the Veteran's right ankle, which, despite the June 2012 examiner's description, does not affirmatively conclude that the Veteran's gait was "normal," but does provide supportive evidence for the medical conclusion that the Veteran's gait could be considered "normal" at that time.  Moreover, the examiner did not address the Veteran's report of pain of the right ankle after extensive weight bearing at the 1979 VA examination, which could be supportive of the "disturbed gait" described by the December 2011 letter from Dr. R.D.  Finally, the Board notes that Dr. R.D.'s December 2011 opinion specifically contemplates that the Veteran's 1980 heel fracture could have contributed to his right ankle pain and disturbed gait, but addressed that there were several sources of in-service strain and injuries to the Veteran's lower extremities that could contribute to disturbed gait and left knee arthritis.  Thus, although Dr. R.D. did express his etiology opinion in reference to a greater than 50 percent probability as the June 2012 and January 2016 VA examiner did, his opinion is entitled to equal probative weight.

Accordingly, considering the December 2011, June 2012, and January 2015 etiology opinions together with the Veteran's lay statements regarding his lengthiness of his "left knee problems," the Veteran's service treatment records, and the Veteran's 1979 VA examination finding that he experienced ankle pain after extended weight bearing, the Board finds that the preponderance of the evidence in support of and against the Veteran's claim are at least equal.  As such, and affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for left knee arthritis secondary to the Veteran's service-connected right ankle is warranted here.


ORDER

Entitlement to service connection for left knee arthritis secondary to a service-connected right ankle disability is granted.



REMAND

As discussed above a VA examination of both the Veteran's left and right knees was conducted in June 2012, with an addendum opinion in January 2016.  In both opinions, the examiner provided negative etiology opinions that were very detailed and support by adequate rationale.  In the June 2012 VA examination, the examiner specifically explained that although "an abnormal gait would have the potential to result in undue pressure on the contralateral extremity possibly leading to arthritic changes in the contralateral extremity," there is "no evidence to suggest that an abnormal gait would lead to osteoarthritic changes of the same extremity as the initial injury."

Given the June 2012 VA examiner's explanation of arthritic changes in to the contralateral extremities of injured lower extremities, the December 2011 opinion by Dr. R.D., the above grant of service-connection for left knee osteoarthritis, and applying a liberal construction of the Veteran's claim of entitlement to service connection for his right knee disability, the Board finds that remand of this claim is required for an addendum opinion.  This addendum opinion should address whether the Veteran's right knee disability is entitled to service connection secondary to his service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with an appropriate clinician for his right knee disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The December 2011 opinion by the Veteran's VA treating physician, Dr. R.D.

ii. The June 2012 VA examination.

iii. The January 2016 VA addendum opinion.

c. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is proximately due to or the result of his service-connected left knee disability.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is aggravated beyond its natural progression by his service-connected left knee disability during the appeal period.

iii. The examiner must provide all findings, along with a complete rationale for his or her opinion, in the examination report.  If the above requested opinion cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinion requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


